Name: Regulation (EEC) No 3242/75 of the Council of 9 December 1975 on the application of the provisions adopted within the framework of the Association established between the European Economic Community and Greece relating to the movement of goods in the manufacture of which are used products which come from third countries and are not in free circulation in either the Community or Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 75 Official Journal of the European Communities No L 322/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 3242/75 OF THE COUNCIL of 9 December 1975 on the application of the provisions adopted within the framework of the Associ ­ ation established between the European Economic Community and Greece relating to the movement of goods in the manufacture of which are used products which come from third countries and are not in free circulation in either the Community or Greece several times to take account of other Decisions subsequently adopted by the Association Council ; whereas Decisions No 4/75 and No 5/75 adopted by the Association Council require further amendment to the aforesaid Regulation ; whereas, for reasons of clarity, a codified Regulation should be adopted, HAS ADOPTED THIS REGULATION : TITLE I THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof ; Having regard to the proposal from the Commission ; Whereas Article 8 of the Agreement establishing an association between the European Economic Commu ­ nity and Greece laid down the conditions under which the provisions relating to free circulation may apply to goods in the manufacture of which are used products which come from third countries and are not in free circulation in either the Community or Greece ; whereas these conditions entail , in particular, the charging of a levy by the country in which the goods are manufactured ; Whereas the procedure for the charging of the levy and the relevant percentage for calculating the rate thereof for the various periods referred to in Articles 14 and 15 of the Association Agreement are laid down by the EEC-Greece Association Council ; Whereas, in order to ensure uniform implementation within the Community of the relevant Decision taken by the Association Council , the Council of the Euro ­ pean Communities adopted on 23 March 1972 Regula ­ tion (EEC) No 610/72 ( 1 ) on the application of the provisions adopted within the framework of the associ ­ ation established between the European Economic Community and Greece relating to the movement of goods in the manufacture of which are used products which come from third countries and are not in free circulation in either the Community or Greece ; whereas the aforesaid Regulation has been amended Article 1 For the purposes of the Agreement establishing an association between the European Economic Commu ­ nity and Greece, goods manufactured in the Commu ­ nity, in the manufacture of which are used products imported from a country outside the Association and which were not, within the meaning of that Agree ­ ment, in free circulation in either the Community or Greece , shall be considered as fulfilling the conditions for implementation of the provisions of the Associa ­ tion Agreement relating to the progressive elimination in Greece of customs duties, quantitative restrictions and all other measures having equivalent effect, subject to the following provisions being complied with . Article 2 The exporting Member State shall charge a levy on goods manufactured as provided in Article 1 , the rate of which shall be equal to a percentage of the duties in the Common Customs Tariff which are applicable to the products used in their manufacture .(') OJ No L 75, 28 . 3 . 1972, p. 7. No L 322/2 Official Journal of the European Communities 13. 12. 75  from 1 January 1973 to 31 December 1973 80 % ,  from 1 January 1974 to 31 December 1974 90 %,  from 1 January 1975 100 % . Article 6 As regards goods subject to the rules laid down in Article 15 of the Association Agreement, the relevant percentage of the duties for determining the rate of the levy referred to in Article 2 shall be as follows : As regards goods in the manufacture of which are used products within the province of the European Coal and Steel Community, this percentage shall apply to the customs duty of the unified tariff in force in the Community as originally constituted in respect of products within the province of the European Coal and Steel Community which are used in the manufac ­ ture of those goods . Article 3 The levy charged on goods manufactured under the conditions specified in Article 1 shall be calculated by reference to the type and value  or, where appro ­ priate, on some other basis of assessment  of the products imported from countries outside the Associa ­ tion and used in the manufacture of the aforesaid goods, as determined by customs when those goods were admitted to the customs procedure under which manufacture took place . Article 4 The relevant date for determining the rate of the levy shall be that on which the competent customs authority accepts the document whereby the declarant states his intention of exporting the goods referred to in Article 1 . However, when these goods are subjected to customs warehouse or free zone procedures in the country of manufacture before being exported, the relevant date shall be that on which the competent customs authority accepts the document whereby the declarant states his intention of subjecting the goods to either of the abovementioned customs procedures. The relevant date for determining the proportion of customs duty shall be that on which the products from third countries outside the Association are admitted to the customs procedure under which manu ­ facture took place .  from 1 January 1973 to 30 June 1974  from 1 July 1974 to 31 December 1975  from 1 January 1976 to 30 June 1977  from 1 July 1977 to 31 December 1978  from 1 January 1979 to 30 June 1980  from 1 July 1980 to 31 December 1981  from 1 January 1982 to 31 December 1982  from 1 January 1983 to 31 December 1983  from 1 January 1984 to 31 December 1984  from 1 January 1985 28 % , 36 % , 44 % , 52 % , 60 % , 68 % , 76 % , 84 % , 92 % , 100 % . Article 7 By way of derogation from Articles 5 and 6, the percentage of duties applicable to goods manufactured in the new Member States shall be as follows : (a)  from 1 July 1975 to 31 December 1975  from 1 January 1976 to 30 June 1977 60 % , 80 % , for goods subject to the rules laid down in Article 14 of the Association Agreement ; TITLE II Article 5 As regards goods subject to the rules laid down in Article 14 of the Association Agreement, the relevant percentage of the duties for determining the rate of the levy referred to in Article 2 shall be as follows : (b)  from 1 July 1975 to 31 December 1975  from 1 January 1976 to 30 June 1977 21-6 % , 35-2 % , for goods subject to the rules laid down in Article 15 of the Association Agreement.  from 1 February 1966 to 14 September 1967  from 15 September 1967 to 31 December 1968  from 1 January 1969 to 30 June 1970  from 1 July 1970 to 31 March 1972  from 1 April 1972 to 31 December 1972 30 % , 40 %, 50 % , 60 % , 70 %, Article 8 By way of derogation from Article 2, no levy shall be charged if the relevant date falls : 13 . 12. 75 No L 322/3Official Journal of the European Communities  within the period ending 31 January 1966, in respect of those goods manufactured in the Community as originally constituted and subject to the rules laid down in Article 14 of the Agree ­ ment, - within the period ending 31 December 1972 in respect of those goods manufactured in the Community as originally constituted and subject to the rules laid down in Article 15 of the Agree ­ ment,  within the period ending 30 June 1975 in respect of those goods manufactured in a new Member State . Article 9 By way of derogation from Article 2, no levy shall be charged if the goods manufactured in Member States of the Community are listed in Annex II to the Associ ­ ation Agreement but are not listed in Annex III thereto, even if they are included in the list annexed to Protocol 13 . TITLE III Article 10 1 . Regulation (EEC) No 610/72 is hereby repealed . 2. All references to the Regulation repealed by para ­ graph 1 shall be treated as references to this Regula ­ tion . Article 11 This Regulation shall enter into force on 1 January 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1975. For the Council The President M. RUMOR